Opinion op the Court, Harker, P. J. The controverted questions in this case are : First. Whether the quit-claim deeds executed and delivered to appellant on the 17th and 18th of December, 1890, were given to secure indebtedness to be treated in equity as mortgages, or were absolute conveyances. Second. Whether, in the event of that question being-decided against appellant, relief should not be denied Thomas Lynch, on the ground that the conveyances were made with the fraudulent purpose of hindering and delaying creditors. Third. Whether Thomas Lynch advanced to appellant the sums of money claimed by the amended interpleader, as it is called in this case, and allowed by the master in chancery. Fourth. Whether the alleged advances to appellant could become the subject of adjudication in a court of equity. Fifth. Whether the mortgage from Charles Lynch to James Lynch was made in good faith and valid. The evidence in this record shows that Thomas Lynch, through mismanagement in the administration of his father’s estate, had become largely indebted to the estate and involved in difficulties with his brothers and sisters. In his embarrassment he applied to appellant, a lawyer without license, for advice and financial aid. Appellant furnished him some money and undertook, through his advice, to lead him out of his difficulties. We entertain but little doubt that while appellant was thus acting as a legal adviser, various schemes by which creditors of Thomas could be defeated of their claims were discussed and considered by the two. We are of the belief that these schemes were suggested by appellant. We have carefully examined the testimony, and have reached the conclusion that the master’s report, and the finding of the court that the deeds from Thomas Lynch to appellant were given as security for indebtedness, and should be treated as mortgages, were correct. It was a large amount of property to secure so small an indebtedness, and one of the purposes may have been to prevent other creditors from reaching it. We do not think, however, that under the circumstances there should be an application of that rule of equity which denies relief to one party against another when both have been engaged in a fraudulent transaction. The parties were not pari delicto. One was legal adviser, the other client. The advice of the former being adopted, he procured title to the latter’s interest in valuable real estate. Equity will not tolerate the idea that an attorney may make use of his peculiar power over his client to procure a contract, which is illegal and contrary to public policy, and to then invoke the aid of the law to enable him to retain that which he has obtained through his fraudulent artifices. 1 Story’s Eq. Jur., Sec. 300; Baehr v. Wolf et al., 59 Ill. 474. We do not feel warranted in disturbing the finding as to the state of accounts between appellant and Thomas Lynch, and the order that appellant should pay Thomas the sum of $150.78. There was a sharp conflict between the parties on this branch of the case. The master who heard the testimony and stated the account, saw the witnesses and observed their manner of testifying. His opportunities for judging correctly their credibility were superior to ours. We think the court had jurisdiction to adjudicate upon the matter of advances made by Thomas Lynch to appellant. Having obtained jurisdiction of the parties and the subject-matters, there was no necessity of litigating over - these accounts by piecemeal. Having answered to the so-called interpleader and taken issue upon the claim of this indebtedness, he waived all right, if he had any, to the question of jurisdiction. The views above expressed fully dispose of the contention that the mortgage from Charles Lynch to James Lynch was invalid. We may say, however, without entering into detail upon the merits of that question, that the evidence satisfies us that the mortgage was made in good faith. Decree affirmed.